      Case 2:13-cv-00350-PGB-SRW Document 337 Filed 05/29/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


CADLEROCK III, LLC,

        Plaintiff, as substituted for
        Federal Deposit Insurance Corp.,

v.                                                      Case No: 2:13-cv-350-PGB-SRW

HARRY BROWN & CO., LLC, et al.,

        Defendants.



                                          ORDER

        This cause is before the Court on the Estate’s Second Renewed Application and

Motion for Attorney’s Fees, Expenses, and Costs Under the Equal Access to Justice Act

(Doc. 308). 1 United States Magistrate Judge Susan Russ Walker submitted a report

recommending the motion be denied. (Doc. 336 (“Report and Recommendation”)).

        After an independent de novo review of the record in this matter, and noting neither

party has filed any timely objections to the Report and Recommendation, the Court

agrees entirely with the findings of fact and conclusions of law in the Report and

Recommendation.

        Therefore, it is ORDERED as follows:

        1. The Report and Recommendation filed May 13, 2020 (Doc. 336), is ADOPTED

           and CONFIRMED and made a part of this Order.



1    The motions were filed by Defendant John M. Brown as personal representative of the
     Estate of Harry I. Brown, Sr. For purposes of this Order, the Court will refer to
     Defendant John M. Brown as the “Estate.”
     Case 2:13-cv-00350-PGB-SRW Document 337 Filed 05/29/20 Page 2 of 2



      2. The Estate’s Second Renewed Application and Motion for Attorney’s Fees,

          Expenses, and Costs Under the Equal Access to Justice Act (Doc. 308) is

          DENIED.

      DONE AND ORDERED in Orlando, Florida on May 29, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties

.
